Tom Green County                                              December 10, 2015
                                  District Clerk
                                   Sheri W oodfin




112 W Beauregard                                                                  325-659-6579
San Angelo TX 76903                                                         Fax - 325-659-3241



                                                                             December 10, 2015

Re: Order from the Third Court of Appeals in regards to Request for Appellate Record

Style: Amador Fernandez. V. The State of Texas

   Trial Court Case Number: B-14-0676-SA
   Court of Appeals Number: 03-15-00467-CR


Method of Delivery: Postal Mail
Date Sent: December 7, 2015

To Whom It May Concern,

        In response to the order filed on December 7, 2015 in our office we have sent a copy of
the appellate record and reporter’s record as directed to the defendant in the above cause. On
December 10, 2015 we received the clerk’s record and reporter’s record back as undeliverable
due to a faulty address. We have insured that the address on the envelope matches the address on
the appellate bond. Please see attached copy of returned mail.

Sincerely,

/S/ Paige Mershon
Paige Mershon
Deputy District Clerk

CC: Third Court of Appeals at Austin, Texas
    P.O. Box 12547
    Austin, Texas 78777
    (Sent via Email)